UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6481


JOHNATHAN LEE X SMITH,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00653-JRS)


Submitted:   October 6, 2011                 Decided:   November 2, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se.      Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnathan Lee X Smith seeks to appeal the district

court’s order dismissing some but not all of his claims filed

with    his    28    U.S.C.      § 2254    (2006)       petition.         This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),       and    certain       interlocutory        and    collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Smith

seeks    to    appeal       is   neither    a       final   order    nor    an   appealable

interlocutory or collateral order.                      Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court    and    argument        would     not   aid    the   decisional

process.

                                                                                  DISMISSED




                                                2